Sherwood, C. J.
(dissenting). I must entirely dissent in this case from the conclusion reached by my' brethren in their opinions filed, and from the reasoning by which they justify it.
I can never consent to the doctrine that the public peace, which the law secures to the citizen of this State, does not include and secure the tranquillity of the home against invasion by the lawless and violent; and it should be held that, among the most important duties courts and conservators of the peace have to perform, is to be vigilant in protecting the quiet and sanctity of the home; and, when the administration of the law fails to do this, it ceases to become useful in any community; and, where its means to furnish such protection are limited to a civil action against the marauder and desperado, it fails, notonly to accomplish the object intended, but is unworthy of the respect of all classes of our people.
It is substantially conceded that, if the violator of the rights of the injured family in this case had committed the same offense upon the public streets, he would have been guilty of a great outrage of the public peace. I think it must be regarded as a strange doctrine indeed that such action should be held less atrocious because committed by entering the home of this family, two rods distant, where the consequences were of a far more serious character.
I think the action taken by the prosecuting attorney was right; that he should be commended for his vigilance; and the mandamus should be granted.